ROGER WHITSON, DANIEL SMITH, THE MICHAEL JOEL STONE REVOCABLE TRUST and ALBECO, INC., Objectors and Proposed Intervenors Below, Appellants,
v.
MARIE RAYMOND REVOCABLE TRUST and RICHARD and SHARON BROWER, as Joint Tenants with Right of Survivorship, Plaintiffs Below, Appellees, and
MAT FIVE LLC, MUNICIPAL OPPORTUNITY FUND FIVE LLC, CITIGROUP INC., CITIGROUP ALTERNATIVE INVESTMENTS LLC, CITIGROUP FIXED INCOME ALTERNATIVES and REAZ ISLAM, Defendants Below, Appellees.
No. 22, 2009
Supreme Court of Delaware
Submitted: June 17, 2009.
Decided: June 19, 2009.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice.
This 19th day of June, 2009, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its December 19, 2008 Memorandum Opinion and Order;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Chancery Court be, and the same hereby is, AFFIRMED.